ORDER

PER CURIAM.
Defendants Willard S. Norton and Norton & Schmidt Consulting Engineers, Inc. appeal the denial of their motion to set aside the trial court’s order reinstating the jury verdict in favor of the plaintiffs without first deducting the amount of the plaintiffs settlement with another party. We find no abuse of discretion by the trial court. Because a published opinion would have no precedential value, we affirm by this summary order but have supplied the parties with a memorandum setting forth our reasoning. Rule 84.16(b).